Citation Nr: 1633475	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease (DDD and DJD) of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent left lower extremity radiculopathy associated with DDD and DJD of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for a left ankle injury.

4.  Entitlement to a compensable evaluation for sleep apnea.

5.  For the period prior to September 9, 2013, entitlement to an evaluation in excess of 10 percent for degenerative disease of the left shoulder (with a temporary total disability rating from September 9, 2013 to December 31, 2013).

6.  From January 1, 2014, entitlement to an evaluation in excess of 20 percent for degenerative disease of the left shoulder.

7.  Entitlement to an evaluation in excess of 20 percent for degenerative disease of the right shoulder.

8.  Entitlement to an evaluation in excess of 10 percent for enthesopathy of the left knee.

9.  From October 15, 2013, entitlement to an evaluation in excess of 10 percent for left knee instability.

10.  Entitlement to an evaluation in excess of 10 percent for enthesopathy of the right knee.

11.  From October 15, 2013, entitlement to an evaluation in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that awarded service connection for the Veteran's lumbar spine, left ankle, bilateral knee, sleep apnea, and bilateral shoulder disabilities.

In August 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for further review.  A more detailed procedural posture is set forth in the August 2013 Board remand.

November 2013 and November 2014 rating decisions, read in tandem, collectively awarded a higher 20 percent rating for the Veteran's left shoulder disability, effective January 1, 2014 (with a temporary total disability rating from September 2013 to December 2013).  The November 2013 rating decision also awarded 10 percent ratings for instability for the Veteran's right and left knee disabilities (each), effective October 15, 2013.  Later, a February 2016 rating decision awarded a 10 percent disability rating for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability, effective August 24, 2015.  As these awards did not constitute grants of the full benefit sought on appeal, these matters remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in in October 2014, the Veteran withdrew his claim for a total disability rating based on individual unemployability (TDIU).  There is otherwise no evidence suggesting any implicit claim for such.  Therefore, the issue of entitlement to a TDIU is not before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher evaluations for the Veteran's right shoulder disability, and bilateral knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to December 4, 2015, the Veteran's DDD and DJD of the lumbar manifested by no more than flexion limited to 90 degrees, and a combined range of motion limited to 214 degrees, with painful motion; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes .

2.  From December 4, 2015, the Veteran's DDD and DJD of the lumbar spine has manifested by no more than flexion limited to 40 degrees, with painful motion; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes.

3.  From August 24, 2015, the Veteran's left lower extremity radiculopathy associated with his DDD and DJD of the lumbar spine has manifested by no more than "moderate" neuropathy; no associated left lower extremity radiculopathy is shown prior to August 24, 2015.

4.  The Veteran's left ankle injury has manifested by no more than a moderate level of symptomatology.

5.  Prior to December 6, 2013, the Veteran's sleep apnea was shown to be asymptomatic; there is no evidence of daytime hypersomnolence, requiring the use of a breathing assistance device (such as a CPAP), chronic respiratory failure, carbon dioxide retention, cor pulmonale, or requirement for tracheostomy.

6.  From December 6, 2013, the Veteran's sleep apnea has manifested by symptoms of daytime hypersomnolence, and it has required the use of a breathing assistance device (CPAP); there is no evidence of chronic respiratory failure, carbon dioxide retention, cor pulmonale, or requirement for tracheostomy.

7.  For the period prior to September 9, 2013, the Veteran's left shoulder degenerative disease manifested by almost full range of motion; limitation of motion to shoulder level was not shown.

8.  From January 1, 2014, the Veteran's left shoulder degenerative disease manifested by no more than limitation of motion of the arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  For the period prior to December 4, 2015, the criteria for an evaluation in excess of 10 percent for DDD and DJD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  From December 4, 2015, the criteria for an evaluation of 20 percent for DDD and DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

3.  From August 24, 2015, the criteria for an evaluation of 20 percent for left lower extremity radiculopathy associated with DDD and DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2015).

4.  The criteria for an evaluation in excess of 10 percent for a left ankle injury disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

5.  For the period prior to December 6, 2013, the criteria for a compensable evaluation for sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847 (2015).

6.  From December 6, 2013, the criteria for a 50 percent rating for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847.

7.  For the period prior to September 9, 2013, the criteria for an evaluation in excess of 10 percent for a left shoulder degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

8.  From January 1, 2014, the criteria for an evaluation in excess of 20 percent for left shoulder degenerative disease are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's lumbar spine, left ankle, sleep apnea, and left shoulder disabilities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his claims in June 2007, October 2007 (left ankle), October 2013, and December 2015 (lumbar).  The Board also acknowledges a December 2013 DBQ relating to the Veteran's sleep apnea from Dr. C.W.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that the most recent October 2013 VA examinations were performed pursuant to the Board's August 2013 remand directive based on the fact that the Veteran indicated that his disabilities may have worsened since the last VA examination.  The recent October 2013 VA examination reports answered all of the questions posed by the Board, and provide the necessary information to rate the disabilities.  Also, the Board directed that the AOJ notify the Veteran that he may submit lay evidence of his symptoms, which notice was subsequently sent to the Veteran in August 2013.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

A.  Lumbar Spine

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2015).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2015).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5243, effective January 1, 2007.  He was also awarded a 10 percent disability rating under Diagnostic Code 8620 for associated left lower extremity radiculopathy, effective August 24, 2015.  The Veteran seeks higher ratings.

The Veteran was afforded VA examinations in June 2007, October 2013, and December 2015 (QTC).

The June 2007 VA examination report reflects the examiner noted the Veteran was a retired Sergeant Major in the Marines since December 2006, and that he was unemployed and looking for work.  The Veteran's reported history of L4-L5 surgery in 1995 or 1996 was noted.  The Veteran reported constant pain (7/10) regardless of activity, and constant stiffness, particularly after driving or sitting in one place for over 30 minutes or walking more than one mile.  He reported that flare-ups are rare, with three in the last 12 months.  He reported that during flare-ups, his pain is 9/10, and that during the last one, he laid on the floor for almost four hours until it subsided and that he could not do anything but breathe.  The Veteran denied radiation of pain to his hips or legs, numbness, weakness, or bladder or bowel complaints, and he stated that he believed his erectile dysfunction was not related to his lumbar disability.  It was noted that he goes to the gym every day, and runs for 15 minutes twice a week.  Regarding his occupational impairment, it was noted that he denied any lost work due to his back, and that he had no doctor ordered incapacitation in the past 12 months.  It was also noted that the Veteran's lumbar spine disability did not affect his activities of daily living except when he experienced a flare-up.

Examination revealed no obvious gait or balance abnormalities.  Range of motion testing revealed flexion to 90 degrees, extension to 22 degrees, left and right lateral flexion to 22 degrees, left lateral rotation to 28 degrees, and right lateral rotation to 30 degrees.  Painful motion was noted, albeit no objective signs were found.  No muscle spasm was found.  Repetitive motion testing revealed no additional limitation of motion, increased pain, or fatigability.  No instability, weakness, or incoordination was shown.  Muscle strength was 5/5 in all extremities.  Neurological exam revealed deep tendon reflexes were 2+ in all extremities, and sensation to soft touch, vibration, and position was intact in all extremities.  An x-ray revealed degenerative disc disease at L4-L5 and minimal osteoarthritis.  The examiner recorded a diagnosis of degenerative disc disease of lumbosacral spine, status post L4-L5 surgery in 1995 or 1996.

The October 2013 VA examination report reflects the examiner noted the Veteran's history of surgery in 1995 or 1996.  The Veteran reported experiencing constant pain in his low back, but denied any flare-ups.  Range of motion testing revealed flexion to 90 degrees or greater, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater, all including after three repetitions.  Some painful motion was noted.  It was noted that repetitive testing showed no additional limitation of motion or functional loss.  No guarding or muscle spasm was found.  Testing of the lower extremities revealed muscle strength of 5/5, normal reflexes of 2+, and normal sensation.  The examiner noted there was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had no other neurologic abnormalities associated with this lumbar spine condition, and that he does not have IVDS.  X-rays revealed "mild" degenerative disc disease at L4-5 and L5-S1, and "mild" facet arthrosis in the lower lumbar spine.  The VA examiner recorded a diagnosis of status post L4-5 surgery with degenerative disc disease of the lumbosacral spine.  The examiner opined that the Veteran's lumbar spine disability has no effect on his ability to work, and noted that the Veteran was presently employed as a vehicle control officer at Robins AFB.

The December 2015 VA examination report (QTC) reflects the examiner noted the Veteran's reported his condition had worsened with continuous low back pain, as well as symptoms in his extremities.  Flare-ups of pain were noted.  Overall functional loss was noted as involving no lifting, and decreased bending, standing, and sitting.  Range of motion testing revealed flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees, with painful motion noted.  Repetitive use testing revealed flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  Additional functional loss after repetitive use testing was noted as due to pain, and that pain significantly limited functional ability with repeated use over a period of time (but not weakness, fatigability, or incoordination).  In terms of additional degrees of limitation of motion, the examiner noted flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  No guarding or muscle spasms resulting in an abnormal gait was found.  The examiner further noted that additional contributing factors to the Veteran's disability included less movement than normal, weakened movement, and interference with sitting and standing.  

Muscle strength testing of the lower extremities was 5/5, and reflexes of the knees were 2+, and ankles were 1+.  Sensation to light touch of the right lower extremity was normal, but it was decreased for the left lower extremity.  Straight leg testing was positive in the right and left legs.  Regarding any radiculopathy, the Veteran reported experiencing moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in his left lower extremity only, which the examiner noted involved the sciatic nerve.  When asked to describe the level of severity of the Veteran's radiculopathy, the examiner noted it was moderate.  No ankylosis of the spine, and no other associated neurologic abnormalities were specifically noted.  The examiner noted that the Veteran has IVDS, but noted that the Veteran had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Regarding the impact of the Veteran's lumbar spine disability on his ability to work, the examiner noted decreased bending, sitting, weight-bearing, twisting, and turning.  The Veteran had also reported no lifting.

The Board notes that it has reviewed all of the Veteran's VA and private treatment records, including but not limited to his records from Middle Georgia Orthopaedic.  None of these records, however, show any symptoms more severe than those noted in the VA examinations above.

For the period prior to December 4, 2015, in light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar spine disability symptomatology does not meet or approximate the criteria for a rating in excess of 10 percent under the General Rating Formula.  The Board notes in this regard that the November 2007 rating decision assigned the initial 10 percent rating under the General Rating Formula based on the Veteran's combined range of motion being 214 degrees (less than 235 degrees).  As shown above, forward flexion has not been shown to be limited less than 60 degrees, combined range of motion was not limited to 120 degrees or less, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been shown so as to meet the criteria for the next higher 20 percent rating under the General Rating Formula.  Also, no ankylosis was shown.

As explained above, Diagnostic Code 5243 provides for rating under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, whichever results in the higher rating.

For the period prior to December 4, 2015, however, the Veteran's lumbar spine disability symptoms do not meet or approximate the criteria for a higher rating under the Formula for Rating IVDS because no incapacitating episodes of a duration of at least 2 weeks in a 12-month period have been shown so as to meet or approximate the 20 percent criteria.  In fact, no incapacitating episodes as defined in the regulations are shown at any time during the period on appeal.

From December 4, 2015, the date of the most recent VA examination (QTC), the Veteran was shown to have forward flexion limited to 40 degrees, including after repetitive testing.  Therefore, the criteria for a higher 20 percent rating for the Veteran's lumbar spine disability under the General Rating Formula were clearly met.  The Board notes as an aside that no supplemental statement of the case (SSOC) was issued after the December 2015 VA examination, and the Veteran filed a waiver of consideration by the AOJ of the evidence in the first instance.  Thus, from December 4, 2015, a 20 percent rating is clearly warranted.

The Board notes that here, we have found that there has been a significant change in the severity of the Veteran's lumbar spine disability.  In addition, the Board emphasizes that the first evidence documenting the precise change and corresponding date of such change in disability consists of the December 2015 VA examination.  Neither the lay nor medical evidence established another exact date (effective date) of the change.  While the Board acknowledges that in his notice of disagreement, the Veteran alleged that his disability was "worse" than that reflected by the rating assigned by the RO, as shown above, the Veteran was afforded a new October 2013 VA examination, but that report showed symptoms not of a level of severity warranting a rating in excess of the 10 percent rating assigned by the RO.

The criteria for a rating in excess of 20 percent effective from December 4, 2015, are not met or approximated, as forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, has not been shown as contemplated by the 40 percent rating criteria.  The Board emphasizes in this regard that the limitation of flexion to 40 degrees noted in the December 2015 VA examination report included, at worst, the Veteran's symptoms after repetitive motion, and during a flare-up.

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 and 20 percent ratings.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by all of the VA examiners, including the additional limitation of motion noted by the December 2015 VA examiner due to Deluca factors and during flare-ups.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher evaluations.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

Therefore, in summary, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 10 percent for the period prior to December 4, 2015; and in favor of granting a 20 percent rating thereafter.

Regarding the Veteran's associated left lower extremity radiculopathy that is currently assigned a 10 percent rating under Diagnostic Code 8620, effective August 24, 2015, the Board notes by way of background that this rating was assigned based on the December 2015 VA examination report (QTC).  As detailed above, the examiner concluded that the Veteran has associated left lower extremity radiculopathy that is of a "moderate" level of severity, including symptoms of moderate constant pain, intermittent pain, paresthesias, and numbness, and that it was the sciatic nerve that is affected.  The rating criteria provide a 10 percent rating for mild incomplete paralysis of the sciatic nerve, and 20 percent for moderate.  See 38 C.F.R. § 4.123, and 4.124a, Diagnostic Code 8520 (sciatic nerve).  In light of the fact that the December 2015 VA examiner specifically characterized the level of symptoms and overall severity as "moderate," the Board finds that a higher 20 percent rating for the left lower extremity radiculopathy is warranted, but no more.   

The Board notes that no radiculopathy of the right lower extremity was diagnosed by the December 2015 VA examiner (who diagnosed left lower extremity radiculopathy), and it is not otherwise shown in the evidence of record.  Also, as noted above, no other associated neurologic manifestations have been shown.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's lumbar spine disability and associated left lower extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability and left lower extremity radiculopathy, including his limitation of motion and pain, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As such, an extraschedular rating is not appropriate.

B.  Left Ankle

The Veteran's left ankle injury is currently assigned a 10 percent disability rating under Diagnostic Code 5271, effective January 1, 2007.  The Veteran seeks a higher rating.

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a (2015).

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Board observes that the words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board will evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Veteran was afforded VA examinations in June 2007, October 2007, and October 2013.

The June 2007 VA examination report reflects that the Veteran reported a history of spraining his left ankle when he landed on it incorrectly during martial arts training in January 2006.  He reported intermittent pain (6/10) since the injury when he rolls on the ankle inward or after jogging or running.  He denied any flare-ups.  He reported morning stiffness for 20 to 30 minutes, and that the ankle seems unstable if he steps on rocks or steps wrong.  He reported that he runs up to 15 minutes a day (about a mile), and gets swelling over the anterior aspect of the left ankle with this activity. He denied fatigability, lack of endurance.  He denied any effect on his activities of daily living.  Regarding occupational impairment, he denied that his ankle condition impaired his ability to do his former job duties as a marine except at the time of his acute injury when he was on light duty for
3 weeks.  He also denied any lost time from work in the past year.

Examination revealed no edema, erythema, or warmth of the joints or soft tissues of the left foot or ankle, no tenderness, and no joint laxity or instability.  Range of motion testing revealed dorsiflexion to 16 degrees (of 20), plantar flexion to 45 degrees (of 45), eversion to 20 degrees (of 20), and inversion to 30 degrees (of 30).  Some painful motion was noted.  The examiner noted that repetitive motion did not increase pain, change range of motion, or cause fatigability.  An x-ray revealed "small calcaneal spurs" bilaterally, and the radiological findings noted there was no evidence of any fracture.  The examiner recorded a diagnosis of "left ankle sprain by history; ankle films were normal with the exception of a calcaneal spur."

The October 2007 VA examination report reflects that the examiner noted that the Veteran's left foot/ankle had no effect on his activities of daily living or occupation, that he provided no functional limitations in terms of how long he can stand or how far he can walk except that he might get a little fatigued.  Pain on palpation of the left anterior ankle was noted, and pain with left foot inversion, eversion, plantar flexion, and dorsiflexion.  "Very mild" left anterior ankle swelling was also noted.   Left ankle discomfort was noted as affecting his gait (mildly antalgic).  X-rays showed left anterior talotibial spurring with a talar neck dorsal spur.  No range of motion testing, however, was performed.  A diagnosis of left anterior ankle capsulitis with bone spur, "moderate severity" as an additional clinical finding, was recorded.  

The October 2013 VA examination report reflects the examiner recorded a diagnosis of a chronic left ankle sprain with a calcaneal spur.  The Veteran complained of constant ankle pain, and denied experiencing any flare-ups.  Range of motion testing revealed plantar flexion to 45 degrees or greater, dorsiflexion to 20 degrees or greater, including after repetitive motion testing, and painful motion was noted.  Ankle muscle strength was 5/5.  No laxity was found on examination, with negative anterior drawer and talar tilt tests.  No ankylosis was found.  The examiner noted the Veteran never had any malunion of the calcaneus os (os calcis), or talus (astragalus), and no astragalectomy.  The examiner opined that the Veteran's left ankle disability does not affect his ability to work, and noted that the Veteran was working as a vehicle control officer at Robins AFB.

The Board notes that it has reviewed all of the Veteran's VA and private treatment records, including but not limited to his records from Middle Georgia Orthopaedic.  None of these records, however, show any symptoms more severe than those noted in the VA examinations above.

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting a rating in excess of the currently assigned 10 percent rating for the Veteran's left ankle disability under Diagnostic Code 5271.  The Veteran's left ankle disability picture is not shown to be productive of "marked" disability so as to entitle him to the next higher disability rating (the 20 percent maximum rating) under Diagnostic Code 5271.  As shown above, ranges of plantar flexion were normal, and ranges of dorsiflexion were to 16 to 20 degrees (of 20 degrees).  The Board does not find this to be productive of "marked" disability.  Also, as noted above, the examiners all opined that his left ankle disability has no effect on his work.

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  The Board notes, however, that neither ankylosis of the left ankle, malunion of the os calcis or astragalus, or history of an astragalectomy is shown, such that a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.  See 38 C.F.R. § 4.71a.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board finds that painful motion is already contemplated by the currently assigned 10 percent rating.  In addition, as shown above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that noted by the VA examiners. Therefore, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent under Deluca.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  With regard to the first prong of Thun, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, the Veteran's left ankle was recently shown to have normal ranges of motion, and the examiner opined that it does not affect the Veteran's ability to work.  The Board finds that the presently assigned 10 percent rating under Diagnostic Code 5271 for "moderate" disability more than adequately contemplates the Veteran's level of symptomatology.  As such, an extraschedular rating is not appropriate.

C.  Sleep Apnea

The Veteran's sleep apnea is currently assigned a noncompensable disability rating under Diagnostic Code 6847, effective January 1, 2007.  The Veteran seeks a higher initial rating.

Diagnostic Code 6847 (sleep apnea) provides a noncompensable rating if asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is provided for persistent daytime somnolence.  A 50 percent rating is provided for requiring use of a breathing assistance device, such as a CPAP.  A 100 percent rating is provided for chronic respiratory failure with carbon dioxide retention or cor pulmonale; or a required tracheostomy.  38 C.F.R. § 4.97 (2015). 

The Veteran was afforded VA examinations in June 2007 and October 2013.  The Board also acknowledges private sleep studies were performed in August 2011 and December 2013, and the Veteran submitted a December 2013 DBQ from his private physician.

The June 2007 VA examination report reflects the Veteran reported he does not sleep soundly, and that he would wake seven to eight times during the night, albeit he denied waking due to gasping for breath or not breathing.  He reported he sometimes feels tired during the day because of the lack of sleep, but specifically denied any hypersomnolence during the day.  He also denied any history of lung disease, or use of inhalers, oxygen or other respiratory treatments.  The examiner noted that the Veteran reported he liked to be organized, he was able to plan things "days in advance," "I'm always thinking," and that he would find himself lying in bed thinking about things he needs to do or job related subjects.  The examiner noted that a June 2007 polysomnography report from the Doctors Hospital Center for Sleep Disorders was positive for obstructive sleep apnea, and that therapy with an auto-adjusting CPAP was suggested.  The VA examiner recorded a diagnosis of obstructive sleep apnea.

The August 2011 sleep study from Sleepmed reflects mild to moderate sleep apnea was diagnosed.

The October 2013 VA examination report reflects the examiner noted the Veteran had diagnosed obstructive sleep apnea as per his last sleep study in June 2007, that he had no signs or symptoms attributable to his sleep apnea, and that the Veteran does not use a CPAP.  The examiner opined that the Veteran's sleep apnea does not affect his ability to work as a vehicle control officer at Robins AFB.

The Board also acknowledges a December 2013 sleep study and December 2013 DBQ prepared by Dr. C.W.  The sleep study records reflect diagnosed "moderately severe" obstructive sleep apnea, and that a home trial of a CPAP was ordered.  The DBQ report (prepared the same day) reflects Dr. C.W. noted the Veteran has severe obstructive sleep apnea, that he experiences unrefreshed sleep and severe snoring, and feels tired throughout the day.  Dr. C.W. noted that the Veteran's sleep apnea requires the use of a CPAP, and that the Veteran experiences persistent daytime somnolence, but opined that the Veteran's sleep apnea does not affect his ability to work.  The Board notes as an aside that there are a few photocopies of the December 2013 DBQ in the claims file.  Although one of the photocopies appears at first blush to have a signature date of "1/6/13," it is clear that it is a photocopy of the "12/6/13" signed DBQ.  The two are identical, and both reference the December 2013 sleep study.

The Board also acknowledges an October 2015 letter from Ms. G.U. (ARNP), of Compensation and Pension Medical Consulting LLC, in which she wrote she reviewed the Veteran's records, and that the Veteran's sleep apnea had worsened as per the December 2013 sleep study.  She noted the study documented that the Veteran's sleep apnea is moderately severe, and that it requires the use of a CPAP.

The Board notes that it has reviewed all of the Veteran's VA and private treatment records, including but not limited to his records from Sleepmed of Georgia.  None of these records, however, show any symptoms more severe than those noted in the VA examinations above.

For the period prior to December 6, 2013, the Board finds that the Veteran's sleep apnea symptoms clearly do not meet or approximate the criteria for a compensable rating.  The Veteran specifically denied hypersomnolence (30 percent), and there is no evidence that his sleep apnea required the use of a CPAP (50 percent) prior to December 6, 2013.  Also, there is no chronic respiratory failure, carbon dioxide retention, cor pulmonale, or tracheostomy shown.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  Therefore, the Board concludes that a compensable rating for his sleep apnea is not warranted for the period prior to December 6, 2013.

For the period beginning on December 6, 2013, as shown above, the December 2013 sleep study and DBQ prepared by Dr. C.W. reflect that the Veteran's sleep apnea was moderately severe to severe, that he has symptoms of hypersomnolence, and that his sleep apnea requires the use of a CPAP.  These records also show a CPAP was ordered.  This was essentially reiterated in the October 2015 letter from Ms. G.U.  Therefore, for the period beginning on December 6, 2013, the Board finds that a 50 percent rating is clearly warranted.  

From December 6, 2013, however, the Board finds that the Veteran's sleep apnea symptoms do not meet or approximate the criteria for rating in excess of 50 percent, because there is no evidence of symptoms of a level of severity such as chronic respiratory failure, carbon dioxide retention, cor pulmonale, or tracheostomy shown.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  

Here, we again find that there was a change in disability.  While the Board acknowledges the use of a CPAP was clearly suggested in 2007, the Board finds that there was no evidence, lay or medical, that use of a CPAP was required, and no evidence suggesting the actual usage of a CPAP until December 6, 2013.  See, e.g., VA treatment record, June 2009 (noting CPAP had never been used).  In fact, the December 6, 2013 Sleepmed private treatment record shows that the Veteran was offered a "trial" of a CPAP machine (see p.1), thus showing that he had not used one prior to that time.  While the Board acknowledges that the Veteran alleged in his October 2008 notice of disagreement that his condition had worsened, nevertheless, it was not subsequently shown to require the use of a CPAP or to involve hypersomnolence until December 6, 2013, and he did not allege such in his notice of disagreement.

Therefore, in summary, the Board concludes that the preponderance of the evidence is against finding that a rating in excess of 10 percent prior to December 6, 2013, but is in favor of granting a 50 percent rating thereafter.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, supra.  The Board finds, however, that the evidence in does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's sleep apnea are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sleep apnea with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, prior to December 6, 2013, the evidence essentially shows the Veteran was asymptomatic, he denied hypersomnolence, and did not require the use of a CPAP, whereas from December 6, 2013, he was noted as experiencing moderately severe to severe sleep apnea requiring the use of a CPAP.  These symptoms are squarely contemplated by the rating criteria.  Therefore, an extraschedular rating is not appropriate.

D.  Left Shoulder

The Veteran's left shoulder disability is currently assigned a 10 percent disability rating, effective January 1, 2007, and a 20 percent rating effective January 2014 (with a temporary total disability rating from September 9, 2013 to December 31, 2013).  The Veteran seeks higher ratings.

As an initial matter, the RO assigned the initial 10 percent rating for the Veteran's left shoulder disability under Diagnostic Code 5003, degenerative arthritis, which generally provides a 10 percent rating for otherwise noncompensable limitation of motion for a major joint where arthritis is confirmed by x-ray findings.  

From January 1, 2014, the Veteran's left shoulder disability is rated under Diagnostic Code 5201 (arm, limitation of motion).  Diagnostic Code 5201 provides, for the minor arm, a minimum compensable rating of 20 percent for limitation of motion to shoulder level (e.g., 90 degrees).  The same 20 percent rating is also provided for limitation of motion midway between the side and shoulder level (30 percent for major).  A 30 percent rating is provided for limitation of motion to 25 degrees from the side  (40 percent for major).  38 C.F.R. § 4.71a (2015).

The Veteran was afforded VA examinations in June 2007 and October 2013.  The Board also notes that the Veteran underwent surgery in September 2013.

The June 2007 VA examination report reflects the Veteran reported pain in both shoulders when he raises his arms overhead, and pain at night when he sleeps on his side.  He also reported a constant baseline pain (2.5/10).  He reported flare-ups of pain (6/10) if he raises his arms overhead, but it was noted as brief in duration and that it would subside if he puts his arms down, and that he otherwise could just stop an activity causing a flare-up.  He reported less strength for pull ups, chin up and push-ups, and less endurance for lifting heavy objects overhead and for lifting weights with his arm abducted from the body.  He reported constant stiffness.  It was noted that he is right handed.  Regarding functional limitations, the Veteran denied any effect on his activities of daily living (except as noted above).  He denied any effect on his ability to perform job duties except pain with some field maneuvers.  

Examination revealed tenderness, and palpable crepitus with range of motion.  Range of motion testing revealed flexion to 178 degrees, abduction to 180 degrees, internal rotation to 60 degrees, and external rotation to 86 degrees.  Painful motion was noted.  Repetitive motion testing did not increase the pain, change the range of motion, or cause fatigability, and no weakness, instability, or incoordination was found.  An x-ray report showed an impression of mild DJD of the shoulders.  The examiner recorded a diagnosis of bilateral shoulder DJD.  

Private treatment records from Middle Georgia Orthopaedic reflect that on September 9, 2013, the Veteran underwent left shoulder rotator cuff repair, subacromial decompression, distal clavicle excision, and biceps tenodesis surgery.  Shortly prior to, an August 2013 record from Middle Georgia Orthopedics reflects the Veteran's left shoulder had "full" range of motion.  

Based on that surgical treatment, the RO awarded a temporary total rating from September 9, 2013 to December 31, 2013.  

The October 2013 VA examination report reflects the examiner recorded a diagnosis of DJD of the bilateral shoulders.  It was noted that he last had rotator cuff surgery in September 2013.  The Veteran reported constant pain in his shoulders and an inability to do any lifting.  It was noted that he is right hand dominant.  The Veteran reported no flare-ups.  Range of motion testing revealed flexion to 50 degrees, and abduction to 50 degrees, including after repetitive use testing, with painful motion noted.  No additional functional loss or limitation of motion was found after repetitive use testing.  The examiner noted that the Veteran's functional loss in his left shoulder was attributable to painful motion, weakened movement, excess fatigability, and incoordination.  Regarding whether the Veteran had any residuals of surgical treatment, the examiner noted pain and limitation of motion.  The examiner noted the Veteran was employed as a vehicle control officer at Robins AFB.  The examiner added that because the Veteran's joint pain is continuous, flare-ups do not occur.

The Board has reviewed all of the VA and private treatment records, including but not limited to his records from Middle Georgia Orthopaedic, but they do not show any symptoms more severe than those noted above.

In light of all of the evidence of record, for the period prior to September 9, 2013, the Board finds that the preponderance of the evidence is against granting a rating in excess of 10 percent.  As shown above, the June 2007 VA examination report reflects he had almost full range of motion.  The August 2013 private treatment record from Middle Georgia Orthopaedics just prior to surgery shows the Veteran had "full" range of motion.  The presently assigned 10 percent rating for the period prior to September 9, 2013 (his surgery date) already contemplates noncompensable, but painful, limitation of motion.  See 38 C.F.R. § 4.59.  Therefore, the Board finds that the 10 percent rating certainly contemplates the Veteran's disability picture for this period prior to his surgery.

For the period from January 1, 2014 (after his TTD from September 9, 2013 to December 31, 2013), the Board finds that the preponderance of the evidence is against assigning a rating in excess of the present 20 percent rating.  As shown above, after his surgical treatment, the Veteran's left arm revealed flexion and abduction to 50 degrees, which the Board finds is of a level of severity akin to midway from the side and shoulder, for which Diagnostic Code 5201 provides a 20 percent rating.  A higher rating of 30 percent would require limitation of motion to 25 degrees, which has not been shown.  Therefore, the Board concludes that entitlement to a rating in excess of 20 percent is not warranted.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board finds that painful motion is already contemplated by the currently assigned 10 and 20 percent ratings.  In addition, as shown above, there is no evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that noted by the VA examiners.  Here, the evidence establishes that the appellant maintained functional use above shoulder level.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher ratings under Deluca.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  With regard to the first prong of Thun, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, the Veteran's left shoulder had essentially normal ranges of motion prior to September 2013, but the 10 percent rating was awarded regardless to account for his painful motion.  The subsequent 20 percent rating from January 1, 2014, took into account his further limitation of motion to only 50 degrees, midway from his side and shoulder.  As such, an extraschedular rating is not appropriate.

Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

For the period prior to December 4, 2015, entitlement to an evaluation in excess of 10 percent for DDD and DJD of the lumbar spine is denied.

From December 4, 2015, entitlement to a 20 percent evaluation for DDD and DJD of the lumbar spine is granted.

From August 24, 2015, entitlement to a 20 percent evaluation for left lower extremity radiculopathy associated with service-connected DDD and DJD of the lumbar spine is granted.

Entitlement to an evaluation in excess of 10 percent for a left ankle injury is denied.

For the period prior to December 6, 2013, entitlement to a compensable evaluation for sleep apnea is denied.

From December 6, 2013, entitlement to a 50 percent evaluation for sleep apnea is granted.

For the period prior to September 9, 2013, entitlement to an evaluation in excess of 10 percent for a left shoulder degenerative disease is denied.

From January 1, 2014, entitlement to an evaluation in excess of 20 percent for left shoulder degenerative disease is denied.


REMAND

A.  Right Shoulder

The Veteran's right shoulder disability is currently assigned a 10 percent disability rating under Diagnostic Code 5003-5201.  The Veteran seeks a higher rating.

In September 2013, the Veteran reported that he was undergoing surgical treatment "in two months."  The Board emphasizes that subsequent VA examinations and treatment records do not indicate that he underwent any subsequent surgical treatment for his lumbar spine or left ankle.  They do, however, reflect that he underwent right shoulder surgery in February 2014.  These surgical treatment records, however, have not been associated with the claims file.  Therefore, the Board finds this matter should be remanded to obtain any outstanding records of his right shoulder surgery in February 2014.  

In addition, all of the Veteran's more recent private treatment records dated since September 2013 from Middle Georgia Orthopaedic should also be obtained.

Then, the Veteran should be afforded a new VA examination to ascertain the current severity of his right shoulder disability.

B.  Knees

The Veteran's left and right knee disabilities are currently assigned 10 percent disability ratings (each) under Diagnostic Code 5260.  

Separate 10 percent ratings (each) are also assigned under Diagnostic Code 5257 for instability, effective October 15, 2013.  The Veteran seeks higher ratings.

The Veteran was afforded VA examinations in June 2007 and October 2013.

However, in light of the Court's recent holding in Correia, the Board finds that these matters should be remanded to afford the Veteran a new VA examination.  See Correia v. McDonald, No. 13-3238, ___ Vet. App. ___, 2016 WL 3591858 (July 5, 2016).  In Correia, the Court held, citing to 38 C.F.R. § 4.59, that a VA examination of a veteran's knees was inadequate for rating purposes because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia, Slip Op. at 15 (emphasis added).  In this case, neither the June 2007 or October 2013 VA examination reports address ranges of motion with weight bearing of the knees.  Therefore, this matter should be remanded to afford the Veteran a new examination that includes range of motion testing, weight-bearing and non-weight bearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent treatment records from Middle Georgia Orthopaedic dated since September 2013.

2.  Ask the Veteran to identify any outstanding February 2014 treatment records relating to his right shoulder surgery, and associate the records with the claims file.

3.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected right shoulder and bilateral knee disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, range of motion testing must be performed for the Veteran's knees.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

The examiner should also address the effect of the Veteran's right shoulder and bilateral knee disabilities on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


